Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification
In the Specification amendment filed 02/01/2021, on page 1 of 3 [note the pages at the top right are annotated as 12, 13, and 14], the applicant requests amendment to paragraph [0237] line 8 (which is referring to the PgPub for reference - also this phrase can be found at the end of page --37-- of the originally filed specification) as follows “...or wand 70 and manipulate the enclosure or wand 70.  The”, however, this doesn’t reflect proper mark-up changes to the originally filed specification, so for clarification, the amendment to be made is as follows:

Please delete the phrase “or wand 70 and manipulate the enclose 20 or wand 70.  The” and replace it with:
 -- or wand 70 and manipulate the enclosure 

Allowance:
Claims 15-20, 23-24, 26, 28-31, and 43 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of positively required structure and function is found to be allowable, especially considering the enclosure for each independent claim has a specific structure required with two walls connected by two spaced side walls.  Although there is similarly shaped enclosures such as the prior art Cannaverde (US 20120160431; hereinafter ‘431), but ‘431 does not teach two outer spaced walls as claimed, instead ‘431 merely has one wall with two outer surfaces [this is just one example].  Although it could be possible to construct a rejection based on known prior art, the examiner finds that it would be unreasonable to reconstruct the scope required since it would require using hindsight and/or a piece-meal rejection to encompass the exact scope of the claims as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DANIEL P CAHN/          Primary Examiner, Art Unit 3634